Case 1-19-45129-nhl Doc3_ Filed 08/26/19 Entered 08/26/19 14:41:31

ILEVU (LEO) YAKUBOV, ESQUIRE
8002, Kew Gardens Road

Suite 300

Queens, New York 11415
Telephone: (718) 772-8704
Facsimile: (718) 228-2576

L20@ YakubovLaw.com

Attorney for Debtor

Prospective Attorney for the Debtor

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:
| Chapter 11
TCN LIBERTY MANAGEMENT INC,
Case No. 19-
Debtor.

 

X

AFFIRMATION UNDER BANKRUPTCY RULES 1007 AND
7007-1, LOCAL BANKRUPTCY RULES 1007-4, 1073-2 AND 7007-1,

Avraam Boruchov affirms under penalty of perjury as follows:

1 | am the Chief Executive Officer of the above-captioned debtor and debtor-in-
possession (the “Debtor”). | make this affirmation under Bankruptcy Rules 1007 and 7007.1, and
Loch Bankruptcy Rules 1007-4, 1073-2 and 1074-1.

2. On August | 2019 (the “Petition Date”), the Debtor commenced its
voluntary chapter 11 case by filing a “Voluntary Petition for Non-Individuals Filing for Bankruptcy”
(ECF Doc. No. 1).

Information Required Under Bankruptcy Rules 1007 and 7007-1
ee The Debtor has separately filed a matrix list containing the name and address of
each entity included or to be included on Schedules D, E/F, G and H.
4. There are no entities to report under Bankruptcy Rule 7007.1

Information Required Under Local Bankruptcy Rule 1007-4
Case 1-19-45129-nhl Doc3_ Filed 08/26/19 Entered 08/26/19 14:41:31

5. The Debtor's case qualifies under section 101(51B) of title 11, U.S. Code (the
re Code”) as a single asset real estate entity. C ule 098

6. The Debtor operates a business with a mailing address of 244 Fifth Avenue, New

York New York. The Debtor's principal assets are located at 676 Liberty Avenue, Brooklyn, New

York 11208, Block 3985 Lot 12 (the “Property”).

ee The Debtor is required to commence its chapter 11 case because of a pending
|

aoe sale of the Property or a pending or judgment sale against the Property and desires

to resolve the issues arising from that action and restructure its debts. The Debtor believes that,
|

given sufficient time, it can create value in the Property above the amount of the secured claims.

The) value of the Property is currently insufficient to provide a full payment to its secured

creditors.
8. All members whose consent is required for the filing of the Petition have consented.
9. | am the Executive Officer of the Debtor. | have managed the Debtor since its

inception. | operate, or supervise the operation of, the Debtor's business.
10. The twenty largest unsecured creditors of the Debtor are listed on a separate filing
(ECF Doc. No. 1).
11. | The Debtor’s largest secured creditors are:
a. Deutsche Bank National Trust Company, as Trustee 300 Grand Avenue Los
Angeles
b. Edilio Garcia, Boca Raton Florida
c. Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346 and
Internal Revenue Service, 135 High Street, Hartford, CT 06103; and
d. NYC Environmental, 59-17 Junction Blvd, East Elmhurst, NY 11369

12. No equity securities are publicly held.
Case 1-19-45129-nhl Doc3_ Filed 08/26/19 Entered 08/26/19 14:41:31

13. None of the Debtor's property is known to be in the possession or custody of any
cust dian, public officer, mortgagee, pledgee, assignee of rents, or secured creditor, or agent for
any he entity.

14. | The Debtor owns the Premises.
15. The Debtor's significant assets are the Premises. The Debtor's books and records,

and the location from which it operates its business is 244 Fifth Avenue, NY NY.

 

16. The estimated weekly payroll to the Debtor's employees, (exclusive of officers,
directors, stockholders, partners and members) for the 30-day period following the filing of the
chapter 11 petition is $0.00.

| 17. The amount paid and proposed to be paid for services for the 30-day period
follqwing the filing of the chapter 11 petition is $0.00.

18. For the 30-day period following the filing of the chapter 11 petition, the Debtor

estimates that it will not have any receipts or disbursements.

| 19. The Debtor does not have any property outside the territorial limits of the United

States.

Statement)

|
Statement) Required Under Local Bankruptcy Rule 1073-2 (E.D.N.Y. LBR 1073-2

20. To the best of my knowledge, information, and belief, no Related Cases (as defined

in Local Bankruptcy Rule 1073-2) are pending or h een pending at any time.
| om

| Avraam Boruchov
Affirmed before me this
day of August, ¢ 2019

/

 

Notary Public

ee 7,
Norn PUBLIC, State of New York x O
/HENRY MARTIN GRAHAM

| No. 02GR6249342

56 ak November 18, 4015 .

 

|
|
